Citation Nr: 0729105	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  03-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1984 to 
April 1988.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.


FINDING OF FACT

The evidence shows that the veteran has range of motion in 
his right ankle to at least 15 degrees in dorsiflexion and 36 
degrees in plantar flexion.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for a right 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
(DCs) 5271, 7801, 7802, 7803, 7804, 7805 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's right ankle disability is currently rated at 10 
percent under 38 C.F.R. § 4.71a, 5271 for moderate limitation 
of motion of the ankle.  A 20 percent rating is assigned for 
marked limitation of motion of the ankle.  The normal range 
of motion for the ankle is 0 to 20 degrees of dorsiflexion 
and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a 
Plate II.

In August 2002, the veteran presented for treatment 
complaining of right foot pain.  The doctor noted joint pain 
involving the right foot/ankle with mild swelling, but the 
veteran had full range of motion in his right ankle.

At a VA examination in January 2003 the veteran complained 
about pain, weakness, stiffness, swelling, fatigability, and 
lack of endurance with regard to his right ankle which he 
injured in service (tearing his Achilles tendon).  The 
veteran treated his ankle with Motrin daily and he described 
flare-ups when he walked which increased his functional 
impairment by 15 percent.  The veteran did not use crutches, 
a brace, a cane, or corrective shoes.  The examiner indicated 
that there was slight instability, but he found no weakness; 
and x-rays of the right ankle were normal.

A treatment record from September 2003 noted that the veteran 
complained of losing his job because he could not stand on 
his feet for a long period of time, and the doctor noted that 
the veteran was having ankle/foot pain.

The veteran underwent a second VA examination in January 2004 
at which he again complained of pain, weakness, stiffness, 
swelling, heat, redness, instability, giving away, locking, 
fatigability, and lack of endurance.  The examiner indicated 
that the veteran had flare-ups with excessive standing, which 
the examiner estimated increased the veteran's functional 
impairment by 10 percent.  The veteran indicated that he 
frequently used a cane, although he did not bring one with 
him to the examination.  The examiner found no subluxation, 
and noted that motion stopped when pain began.  The examiner 
indicated that there was objective evidence of painful 
motion, but there was no edema or effusion.  There was also 
instability and weakness, although no tenderness.  The 
veteran walked with a limp and range of motion testing in the 
right ankle showed dorsiflexion of 15 degrees and plantar 
flexion of 36 degrees.

The evidence shows that the range of motion of the veteran's 
ankle was full in August 2002, and was limited to 15 degrees 
of dorsiflexion and 36 degrees of plantar flexion at his VA 
examination in 2004.  The examiner indicated that flare-ups 
reduced this motion by 10 percent, which would reduce the 
motion to roughly 13 degrees of dorsiflexion and 32 degrees 
of plantar flexion.  As such, even with additional loss of 
motion attributed to pain on flare-ups caused by repetitive 
motion, the veteran still had roughly two-thirds of the 
normal range of motion in his ankle (which is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion).  This range 
of motion more closely approximates moderate limitation of 
motion than it does marked limitation of motion.  See 
38 C.F.R. § 4.7.   VA treatment records have been reviewed, 
but fail to show loss of motion that was greater than what 
was shown at the veteran's VA examination (and have even show 
greater range of motion).  

As the limitation of motion of the veteran's right ankle is 
moderate, a rating in excess of 10 percent for limitation of 
motion of the right ankle is denied.   

A rating has also been considered for the veteran's surgical 
scar, but the evidence fails to show a compensable scar.  The 
veteran's surgical scar was described at the VA examination 
in January 2003 as well-healed and 31 cm long up the middle 
of the calf.    

For scars that do not affect the head, face or neck, a 10 
percent rating is assigned if the scar is: 1) deep or causes 
limitation of motion, and covers an area exceeding 6 square 
inches (39 sq cm.), (a deep scar is one associated with 
underlying soft tissue damage) (38 C.F.R. § 4.118, DC 7801); 
2) superficial (meaning that it is not associated with 
underlying soft tissue damage), does not cause limitation of 
motion, and covers an area of at least 144 square inches (929 
sq cm), (38 C.F.R. § 4.118, DC 7802); or 3) superficial and 
either unstable (meaning that for any reason, there is 
frequent loss of covering of skin over the scar) or painful 
on examination (38 C.F.R. § 4.118, DCs 7803 & 7804)

The evidence fails to show that the veteran's scar is 
associated with underlying soft tissue damage, as it was 
described as well-healed; and it does not cover an area of 
929 cms as it was only 31 cm at its longest part.  There is 
also no indication that the veteran's scar is unstable or 
painful or impairs the functioning of his leg.  As such, a 
compensable rating is not available for the veteran's 
surgical scar.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in July 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above, as well as how ratings and effective dates were 
calculated.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by a 
January 2007 supplemental statement of the case following 
completion of the notice requirements.  

VA treatment records have been obtained; and the veteran was 
provided with several VA examinations (the reports of which 
have been associated with the claims file). 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a right ankle disability 
is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


